Title: To Benjamin Franklin from Dumas, 15 September 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 15e. 7bre. 1780.
L’Assemblée d’Hollande se Sépare aujourd’hui, & comme j’ai déjà eu l’honneur de vous en prévenir, Sans avoir rien fait.
Ce qui est plus intéressant, c’est que je m’apperçois que plusieurs de nos grands, fort Anglomanes, & fort intéresses dans les fonds Anglois, commencent enfin à prendre l’allarme sur ces fonds, & à témoigner même leurs craintes à cet égard.
Le public revient aussi des fausses idées dont on l’avoit imbu depuis le malheur de Charlestown, quant à la disposition de la masse du Peuple Américain vers une réconciliation avec la marâtre.
Vous verrez, Monsieur, par le feuillet ci-joint, que les amis de l’Amérique, de leur côté, font de leur côté de leur mieux pour désabuser le public à cet égard. De pareilles insertions font beaucoup de bien. J’espere que vous aurez bientôt de bonnes & grandes nouvelles à m’apprendre dont je vous promets de faire bon usage. Je suis toujours avec le plus respectueux attachement, Monsieur Votre très-humble & très obéissant serviteur
Dumas
Passy à S. E. M. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plenipe. des Etats Unis / &c. / Passy./.
Notation: Dumas la haie Sept 15. 80
